                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JERALD HARRIS,                               )
                                              )
        Petitioner,                           )
                                              )
        vs.                                   )       Case No. 4:19CV00153 SRC
                                              )
 RICHARD JENNINGS,                            )
                                              )
        Respondent(s).                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Petitioner Jerald Harris’s Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody [1].

I.     BACKGROUND

       A jury, in the Circuit Court of St. Louis City, convicted Petitioner Jerald Harris of three

counts of first-degree robbery, six counts of armed criminal action, one count of attempted

forcible sodomy, one count of attempted first-degree robbery, one count of kidnapping, and one

count of resisting arrest. Petitioner was sentenced to life imprisonment for all counts with the

exception of a seven-year sentence for resisting arrest. One count of first-degree robbery runs

concurrently with the rest of his sentences to run consecutively. Petitioner appealed his

convictions and sentences to the Missouri Court of Appeals, which affirmed. Petitioner filed a

timely Missouri Rule 29.15 post-conviction motion, which the motion court denied. He appealed

this decision and the Missouri Court of Appeals affirmed the denial of post-conviction relief.

Petitioner now seeks relief in this Court pursuant to 28 U.S.C. § 2254.

       The Missouri Court of Appeals described the facts of Petitioner’s convictions as follows:

       On January 6, 2013, S.D. was visiting her friend Julie Spychala at Spychala’s
       apartment in the Shaw neighborhood in the City of St. Louis. A friend of theirs,
        Brendon Hutton came over to pick S.D. up and S.D. and Spychala went downstairs
        to meet him outside. The three of them stood in the street and talked for a few
        minutes.

        As they were talking Spychala noticed a man, later identified as Defendant, 1
        coming toward them. She made eye contact with him and then looked back at her
        friends and continued talking with them. Then Defendant came up behind them
        with a handkerchief over his face, holding a gun. Defendant said, “Give me your
        money or I’ll shoot you.” Spychala did not have any money, so she threw her gloves
        on the ground in front of Defendant. S.D. and Hutton handed Defendant money.
        Defendant continued to point the gun at them. Then Defendant demanded their
        phones, and Spychala and S.D. both put their phones on the ground. Defendant kept
        demanding more money, and eventually S.D. and Hutton had given him everything
        out of their wallets. At one point, the bandana covering Defendant’s face fell down,
        and Hutton was able to see Defendant’s face for a few seconds.

        Defendant then looked at S.D. and said, “Well, bitch, you’re going to suck my d[--
        -].” Defendant went up behind her and grabbed her butt and she froze. Spychala
        kept saying, “No” and “Please, sir, please.” She tried to offer Defendant her jacket,
        which she told him was worth $150. He started to pull off her jacket but Spychala
        got nervous and held her ground. Eventually Defendant stopped and said “Run to
        your car and don’t turn around.” Defendant ran away down an alley.

        The three victims got in Hutton’s car and started driving. Hutton still had his phone,
        so he called 911. Police took them back to the scene. Their credit cards and
        Spychala’s gloves were still on the ground, but the money and phones were gone.
        A K-9 police unit tracked Defendant’s scent but lost it beyond the alley.

ECF No. 6-5, pgs. 1-3. 2

II.     STANDARD

        “A state prisoner who believes that he is incarcerated in violation of the Constitution or

laws of the United States may file a petition for writ of habeas corpus in federal court pursuant to

28 U.S.C. § 2254.” Osborne v. Purkett, 411 F.3d 911, 914 (8th Cir. 2005). For a federal court to

grant an application for a writ of habeas corpus brought by a person in custody by order of a state

court, the petitioner must show that the state court decision:




1
 Defendant is Jerald Harris, the petitioner in this matter.
2
 These facts are taken directly from the Court of Appeals’ Memorandum affirming Petitioner’s conviction on direct
appeal.
       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the State court
       proceeding.

28 U.S.C. § 2254(d)(1)-(2). A determination of a factual issue made by a state court is presumed

to be correct unless the petitioner successfully rebuts the presumption of correctness by clear and

convincing evidence. Id. at § 2254(e)(1).

       A state court’s decision is “contrary to” clearly established Supreme Court precedent “if

the state court either ‘applies a rule that contradicts the governing law set forth in [Supreme

Court] cases’ or ‘confronts a set of facts that are materially indistinguishable from a decision of

[the] Court and nevertheless arrives at a result different from [the] precedent.’” Penry v.

Johnson, 532 U.S. 782, 792 (2001) (citing Williams v. Taylor, 529 U.S. 362, 405–406 (2000)).

An unreasonable application of clearly established Supreme Court precedent occurs where the

state court identifies the correct governing legal principle but unreasonably applies that principle

to the facts of the case. Ryan v. Clark, 387 F.3d 785, 790 (8th Cir. 2004). Finally, a state court

decision may be considered an unreasonable determination of the facts “only if it is shown that

the state court’s presumptively correct factual findings do not enjoy support in the record.” Id.

III.   DISCUSSION

       Petitioner asserts five grounds for relief in his petition for writ of habeas corpus. His first

three grounds claim the trial court erred in denying Petitioner’s motion to suppress the evidence

and testimony of the out of court identification made by Julia Spychala, S.D., and Brendon

Hutton. In his fourth ground for relief, Petitioner asserts the trial court erred in denying his

motion to suppress the testimony and evidence of the identifications made based on an audio

line-up. Finally, in his fifth ground for relief, Petitioner claims the motion court erred in denying
Petitioner’s post-conviction-review (“PCR”) motion because trial counsel was ineffective for

failing to call Vernice Williams as a defense witness at trial.

       A.      Grounds One through Four

       In the first four grounds of Petitioner’s petition, he alleges the trial court erred in denying

his motions to suppress audio and photographic identifications made by the victims. Petitioner

raised these claims in his direct appeal and the Missouri Court of Appeals denied the claims.

       Grounds one through four of the petition must be denied. “Federal habeas corpus relief

does not lie for errors of state law.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). The

admission or exclusion of evidence is a question of state law and rarely gives rise to a federal

question reviewable in a habeas petition. Scott v. Jones, 915 F.2d 1188, 1190-91 (8th Cir. 1990).

Federal courts “may not review evidentiary rulings of state courts unless they implicate federal

constitutional rights.” Evans v. Luebbers, 371 F.3d 438, 443 (8th Cir. 2004). The Court can

review a state court evidentiary ruling in a habeas petition only to determine if the asserted error

denied due process. Bailey v. Lockhart, 46 F.3d 49, 50 (8th Cir. 1995). This occurs when the

evidentiary ruling is “so conspicuously prejudicial or of such magnitude as to fatally infect the

trial.” Osborne, 411 F.3d at 917. The evidentiary mistake must be “so egregious that [it] fatally

infected the proceedings and rendered [petitioner’s] entire trial fundamentally unfair.” Anderson

v. Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

       The evidentiary rulings on audio and photographic identifications in Petitioner’s case do

not implicate his federal constitutional rights. The Missouri Court of Appeals found that

sufficient evidence in the record supported the trial court’s denial of Petitioner’s motion to

suppress on the basis the lineup procedure was not unduly suggestive. Nothing in Petitioner’s

petition or traverse, or in the prior courts’ records, suggests the evidentiary rulings were “so
conspicuously prejudicial or of such magnitude as to fatally infect the trial” or “so egregious that

[it] fatally infected the proceedings and rendered [petitioner’s] entire trial fundamentally unfair.”

The Court denies grounds one through four for habeas relief.

       B.         Ground Five

       In his fifth ground for relief, Petitioner asserts his counsel was ineffective for failing to

call Verniece Williams as a defense witness at trial. Ms. Williams treated Petitioner for drug

addiction between January 2012 and September 2013. Petitioner claims Ms. Williams would

have testified that, at the time of the alleged crimes, Petitioner’s arm was wrapped up, in a type

of support, with only his fingers showing, making him unable to commit the robberies as

described by the victims. Petitioner raised this claim in his PCR motion and it was denied by the

motion court. He appealed the decision and the Missouri Court of Appeals affirmed the motion

court’s denial.

       The Missouri Court of Appeals held as follows:

       To establish ineffective assistance of counsel for failing to call a witness at trial,
       the movant must demonstrate: (1) trial counsel knew or should have known of the
       existence of the witness; (2) the witness could be located through reasonable
       investigation; (3) the witness would testify; and (4) the witness’s testimony would
       have provided a viable defense. . .

       Contrary to Movant’s argument, we find Movant failed to meet his burden of
       proving that William’s testimony would have provided a viable defense. “If a
       potential witness’s testimony would not unqualifiedly support a defendant, the
       failure to call such a witness does not constitute ineffective assistance.” At the
       evidentiary hearing, Williams testified Movant was a client of hers at the Gateway
       Free and Clean Clinic, and she treated Movant between January 2012 and
       September 2013. However, Williams could not say with any certainty that she saw
       Movant in January and February 2013. Williams testified she had a “vague
       memory” of Movant’s arm in a splint and that he had limited mobility, but, again,
       she could not remember any specific dates or how many times she saw him in the
       splint. Nor did Williams remember whether she made any record of the splint in
       her notes. Additionally, trial counsel testified she attempted to contact Williams
       prior to trial, but Williams did not return counsel’s call until after the trial was over.
       Williams left a message informing counsel that she “would be of no assistance” and
       knew nothing about the splint on Movant’s arm. Accordingly, William’s testimony
       would not have unqualifiedly supported Movant’s defense of mistaken identity or
       that his wrist was in a splint at the time of the robbery and he had limited mobility.
       We find trial counsel’s failure to call Williams as a defense witness does not
       constitute ineffective assistance.

       Moreover, we agree with the motion court’s conclusion that Movant failed to
       demonstrate prejudice. As the motion court found, trial counsel investigated the
       issue of Movant’s fractured wrist. Counsel presented medical records confirming
       Movant was treated for the fracture on November 27, 2012, and had a sugar-tong
       splint placed on his forearm and hand. Counsel also questioned Spychala, S.D., and
       Hutton regarding the absence of a splint on the robber’s arm. However, the State
       argued Movant fractured his wrist more than a month before the robbery and
       presented testimony that a sugar-tong splint can be easily removed by the patient
       himself. Evidence was also presented that Movant failed to show up for follow-up
       appointments with his treating physician on December 6, 2012, and January 10,
       2013, around the time of the robbery, and he never rescheduled to remove the splint,
       leading to the reasonable inference that Movant removed the splint himself. Most
       significantly, Spychala, S.D., and Hutton testified they immediately identified
       Movant from the photo lineup. Spychala also testified she recognized Movant’s
       voice from the audio lineup because “forever after he robbed us . . . I just knew it.”
       Likewise, S.D. testified she “immediately” recognized Movant’s voice because it
       “brought [her] back to that night.” All three victims identified [M]ovant in-court as
       the man who robbed them. The victims further identified the black bandana and
       distinctive silver, long-barreled revolver found in Movant’s possession when he
       was arrested as the items used during the robbery. Given the weight of the evidence
       against Movant, there is no reasonable probability the outcome of the trial would
       have been different had Williams testified. Point denied.

ECF No. 6-10, pgs. 6-8 (citations omitted).

       The decisions of the state appellate court are entitled to deference. 28 U.S.C. § 2254(d).

The appellate court’s application of Strickland v. Washington, 466 U.S. 668, 687 (1984) was

reasonable in concluding Petitioner’s counsel was not ineffective because Ms. William’s

testimony would not have provided a viable defense and Petitioner was not prejudiced by the

failure call Ms. Williams as a witness. The appellate court’s decision is not contrary to, nor does

it involve, an unreasonable application of federal law. This ground will be denied.

IV.    CERTIFICATE OF APPEALABILITY

       The Court finds Petitioner has not made a substantial showing of the denial of a

constitutional right, as is required before a certificate of appealability can issue. 28 U.S.C. §
2253(c); see also Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (explaining that a “substantial

showing” is a showing the “issues are debatable among reasonable jurists, a court could resolve

the issues differently, or the issues deserve further proceedings”). Therefore, the Court will not

issue a certificate of appealability as to any claims raised in Petitioner’s § 2254 Motion.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Jerald Harris’s Petition under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody [1] is DENIED.

       IT IS FURTHER ORDERED that Petitioner Jerald Harris’s Petition is DISMISSED,

with prejudice. No certificate of appealability will issue.

       So Ordered this 5th day of August, 2019.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE
